

Exhibit 10.3
GUARANTY


This GUARANTY (this “Guaranty”), dated as of June 12, 2019, by and between RGC
RESOURCES, INC., a Virginia corporation (“Guarantor”), and ATLANTIC UNION BANK
(“Lender”).
WHEREAS, RGC Midstream, LLC (the “Borrower”) and Lender are parties to a Loan
Agreement dated the date of this Guaranty (the “Loan Agreement”);
WHEREAS, Borrower is the direct or indirect subsidiary of Guarantor, and
Guarantor will derive direct and indirect economic benefits from the making of
the Loan and other financial accommodations provided to Borrower pursuant to the
Loan Documents as defined in the Loan Agreement; and
WHEREAS, in order to induce Lender to enter into the Loan Agreement and other
Loan Documents and to induce Lender to make the Loan as provided for in the Loan
Agreement, Guarantor has agreed to execute and deliver this Guaranty;
NOW, THEREFORE, in consideration of the premises and intending to be legally
bound by this Guaranty, the Guarantor agrees as follows:
1.DEFINITIONS.
Capitalized terms used in this Guaranty have the meanings assigned to them in
the Loan Agreement, unless otherwise defined in this Guaranty. As used in this
Guaranty:
"Lender" shall include Atlantic Union Bank and, in its capacity as a party to a
Swap Transaction, any affiliate of Atlantic Union Bank;
“Master Agreement” shall mean any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement governing a Swap
Transaction, including but not limited to the Master Agreement dated the date of
this Guaranty, between the Lender and the Borrower;
“Swap Transaction” shall mean any of the following entered into between Bank and
Borrower: (i) interest rate swap transaction, basis swap, forward rate
transaction, commodity swap, forward commodity contract, commodity option,
equity or equity index swap, equity or equity index option, bond or bond price
or bond index swap or option, forward bond index transaction, interest rate
option or swaption, foreign exchange transaction, interest rate cap transaction,
interest rate floor transaction, interest rate collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, spot
contract, any similar transaction, or any other arrangement designed to alter
the risks arising from fluctuation in currency values or interest rates, or any
combination of any of the foregoing (including, without limitation, any option
to enter into any of the foregoing), whether or not any such





--------------------------------------------------------------------------------




transaction is governed by or subject to any Master Agreement; and (ii) any
transaction of any kind, or any related confirmation, which is subject to, or
governed by, any Master Agreement; and
References to this “Guaranty” shall mean this Guaranty, including all
amendments, modifications and supplements and any annexes, exhibits and
schedules to any of the foregoing, and shall refer to this Guaranty as the same
may be in effect at the time such reference becomes operative.
2.    THE GUARANTY.
2.1    Guaranty of Guaranteed Obligations of Borrower. Guarantor unconditionally
guarantees to Lender, and its successors, endorsees, transferees and assigns,
the prompt payment (whether at stated maturity, by acceleration or otherwise)
and performance of the obligations of Borrower under the following (the
“Guaranteed Obligations”):
The Loan Agreement;
The Note; and
Any obligation, liability, or indebtedness of Borrower to Lender arising in
connection with a Swap Transaction, including, without limitation, any fee,
charge, or netting of liabilities in connection with the early termination,
adjustment, or settlement of any Swap Transaction (collectively, "Swap
Obligations").
Despite anything in this Guaranty to the contrary, the Guarantor shall be deemed
to not be a guarantor of any Swap Obligations to the extent that the Guarantor
is not an “eligible contract participant” at the time the Guaranty becomes
effective with respect to such Swap Obligations as set forth in the Commodities
Exchange Act (7 U.S.C., Sec. 1, et. seq.).
Guarantor shall be regarded, and shall be in the same position, as principal
debtor with respect to the Guaranteed Obligations. This Guaranty is a guaranty
of payment and performance and not of collection, and Guarantor’s obligations
under this Guaranty shall be primary, absolute and unconditional, irrespective
of, and unaffected by:
(a)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in this Guaranty, any other Loan Document or any other
agreement, document or instrument to which any Loan Party and/or Guarantor is or
may become a party;
(b)    the absence of any action to enforce this Guaranty or any other Loan
Document or the waiver or consent by Lender with respect to any of the
provisions of this Guaranty or or such other Loan Document;
(c)    the existence, value or condition of, or failure to perfect Lender's Lien
against, any collateral for the Guaranteed Obligations now or later existing or
any action, or the absence of any action, by Lender in respect thereof
(including, without limitation, the release of any such security); or


2



--------------------------------------------------------------------------------




(d)    the insolvency of any Loan Party; or
(e)    any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor,
it being agreed by Guarantor that its obligations under this Guaranty shall not
be discharged except as set forth in Section 6.7 hereof.


2.2    Demand by Lender. In addition to the terms set forth in Section 2.1 of
this Guaranty, and without imposing any limitation on such terms, it is
expressly understood and agreed that, if, at any time, the outstanding principal
amount of the Guaranteed Obligations (including all accrued interest thereon) is
declared to be immediately due and payable, then Guarantor shall, without
demand, pay to Lender the entire outstanding Guaranteed Obligations due and
owing. Payment by Guarantor shall be made to Lender in immediately available
funds to an account, designated by Lender or at the address set forth herein for
the giving of notice to Lender or at any other address that may be specified in
writing from time to time by Lender, and shall be credited and applied to the
Guaranteed Obligations.
2.3    Enforcement of Guaranty. In no event shall Lender have any obligation
(although it is entitled, at its option) to proceed against Borrower or any
other Loan Party or any collateral now or later pledged to secure Guaranteed
Obligations before seeking satisfaction from the Guarantor.
2.4    Waiver. Guarantor waives and agrees that it shall not at any time insist
upon, plead or in any manner whatever claim or take the benefit or advantage of,
any appraisal, valuation, stay, extension, marshaling of assets or redemption
laws, or exemption, whether now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance by Guarantor of its
Guaranteed Obligations under, or the enforcement by Lender of, this Guaranty.
Guarantor waives diligence, presentment and demand (whether for non‑payment or
protest or of acceptance, maturity, extension of time, change in nature or form
of the Guaranteed Obligations, acceptance of further security, release of
further security, composition or agreement arrived at as to the amount of, or
the terms of, the Guaranteed Obligations, notice of adverse change in Borrower’s
financial condition or any other fact which might increase the risk to
Guarantor) with respect to any of the Guaranteed Obligations or all other
demands whatsoever and waives the benefit of all provisions of law which are or
might be in conflict with the terms of this Guaranty. Guarantor waives any right
to require the Lender to proceed against the Borrower or any security for the
Guaranteed Obligations or to pursue any other remedy, including but not limited
to the benefits of Section 49-25 of the Code of Virginia of 1950, as amended.
Guarantor represents, warrants and agrees that, as of the date of this Guaranty,
its obligations under this Guaranty are not subject to any offsets or defenses
against Lender or any Loan Party of any kind. Guarantor further agrees that its
obligations under this Guaranty shall not be subject to any counterclaims or
offsets against Lender of any kind which may arise in the future; but Guarantor
may pursue any such counterclaim or offset in a separate proceeding.
2.5    Benefit of Guaranty. The provisions of this Guaranty are for the benefit
of Lender and its successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any Loan Party and Lender, the
obligations of any Loan Party under the Loan Documents.


3



--------------------------------------------------------------------------------




In the event all or any part of the Guaranteed Obligations are transferred,
indorsed or assigned by Lender to any Person or Persons, any reference to
“Lender” herein shall be deemed to refer equally to such Person or Persons.
2.6    Modification of Guaranteed Obligations, Etc. Lender may at any time or
from time to time, with or without the consent of, or notice to, Guarantor (but
with such consent of Borrower as may be required under the Loan Documents):
(a)    change or extend the manner, place or terms of payment of, or renew or
alter all or any portion of, the Guaranteed Obligations;
(b)    take any action under or in respect of the Loan Documents in the exercise
of any remedy, power or privilege contained therein or available to it at law,
equity or otherwise, or waive or refrain from exercising any such remedies,
powers or privileges;
(c)    amend or modify, in any manner whatsoever, the Loan Documents (other than
this Guaranty);
(d)    extend or waive the time for any Loan Party’s performance of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under the Loan Documents, or waive such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;
(e)    hereafter take and hold collateral for the payment of the Guaranteed
Obligations guaranteed hereby or sell, exchange, release, dispose of, or
otherwise deal with, any property pledged, mortgaged or conveyed, or in which
Lender has been granted a Lien, to secure any Obligations;
(f)    release anyone who may be liable in any manner for the payment of any
amounts owed by Guarantor or any Loan Party to Lender;
(g)    modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of Guarantor or any Loan
Party are subordinated to the claims of Lender; and/or
(h)    apply any sums by whomever paid or however realized to any amounts owing
by Guarantor or any Loan Party to Lender in such manner as Lender shall
determine in its discretion;
and Lender shall not incur any liability to Guarantor as a result thereof, and
no such action shall impair or release the Guaranteed Obligations of Guarantor
under this Guaranty.


2.7    Reinstatement. This Guaranty shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Loan
Party or Guarantor for liquidation or reorganization, should any Loan Party or
Guarantor become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of
such Loan Party’s or Guarantor’s assets, and shall continue to be effective or
be reinstated, as


4



--------------------------------------------------------------------------------




the case may be, if at any time payment and performance of the Guaranteed
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by Lender, whether
as a “voidable preference”, “fraudulent conveyance”, or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Guaranteed
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
2.8    Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in
this Guaranty, or in any other Loan Document, Guarantor:
(a)    expressly and irrevocably waives, on behalf of itself and its successors
and assigns (including any surety), until the occurrence of the Guaranty
Termination Date (as defined below), any and all rights at law or in equity to
subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a guarantor against a principal, to a guarantor against
a maker or obligor, to an accommodation party against the party accommodated, to
a holder or transferee against a maker, or to the holder of any claim against
any Person, and which Guarantor may have or hereafter acquire against any Loan
Party in connection with or as a result of Guarantor’s execution, delivery
and/or performance of this Guaranty, or any other documents to which Guarantor
is a party or otherwise; and
(b)    acknowledges and agrees (i) that this waiver is intended to benefit
Lender and shall not limit or otherwise effect Guarantor’s liability hereunder
or the enforceability of this Guaranty, and (ii) that Lender and its successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 2.8 and their rights under this Section 2.8 shall
survive payment in full of the Guaranteed Obligations.
2.9    Election of Remedies. If Lender may, under applicable law, proceed to
realize benefits under any of the Loan Documents giving Lender a Lien upon any
collateral owned by any Loan Party, either by judicial foreclosure or by
non‑judicial sale or enforcement, Lender may, at its sole option, determine
which of such remedies or rights it may pursue without affecting any of such
rights and remedies under this Guaranty. If, in the exercise of any of its
rights and remedies, Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Loan Party,
whether because of any applicable laws pertaining to “election of remedies” or
the like, Guarantor hereby consents to such action by Lender and waives any
claim based upon such action, even if such action by Lender shall result in a
full or partial loss of any rights of subrogation which Guarantor might
otherwise have had but for such action by Lender. Any election of remedies which
results in the denial or impairment of the right of Lender to seek a deficiency
judgment against any Loan Party shall not impair Guarantor’s obligation to pay
the full amount of the Guaranteed Obligations. In the event Lender shall bid at
any foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Lender may bid all or less than the amount of the Guaranteed
Obligations and the amount of such bid need not be paid by Lender but shall be
credited against the Guaranteed Obligations. The amount of the successful bid at
any such sale shall be conclusively deemed to be the fair market value of the
collateral and the difference between such bid amount and the remaining balance
of the Guaranteed Obligations shall be conclusively


5



--------------------------------------------------------------------------------




deemed to be the amount of the Guaranteed Obligations guaranteed under this
Guaranty, notwithstanding that any present or future law or court decision or
ruling may have the effect of reducing the amount of any deficiency claim to
which Lender might otherwise be entitled but for such bidding at any such sale.
3.    DELIVERIES.
In a form satisfactory to Lender, Guarantor shall deliver to Lender,
concurrently with the execution of this Guaranty and the Loan Agreement, the
Loan Documents and other instruments, certificates and documents as are required
to be delivered by Guarantor to Lender under the Loan Agreement.
4.    REPRESENTATIONS AND WARRANTIES.
To induce Lender to make the Loan under the Loan Agreement, Guarantor makes the
representations and warranties as to Guarantor contained in the Loan Agreement,
each of which is incorporated herein by reference, and the following
representations and warranties to Lender, each and all of which shall survive
the execution and delivery of this Guaranty:
4.1    Corporate Existence; Compliance with Law. Guarantor (i) is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (ii) is duly qualified to do business and is in
good standing under the laws of each jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (iii) has the
requisite corporate power and authority and the legal right to own, pledge and
mortgage its properties; (iv) has all licenses, permits, consents or approvals
from or by, and has made all material filings with, and has given all notices
to, all Governmental Authorities having jurisdiction, to the extent required for
such ownership, operation and conduct, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; (v) is in compliance with its charter and by‑laws; and
(vi) is in compliance with all applicable provisions of law, except where the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
4.2    Executive Offices. Guarantor’s jurisdiction of organization, federal
employee identification number, executive office and principal place of business
are as set forth in Schedule 4.2 hereto.
4.3    Corporate Power; Authorization; Enforceable Guaranteed Obligations. The
execution, delivery and performance of this Guaranty and all other Loan
Documents and all instruments and documents to be delivered by Guarantor
hereunder and under the Loan Agreement are within Guarantor’s corporate power,
have been duly authorized by all necessary or proper corporate action, including
the consent of stockholders where required, are not in contravention of any
provision of Guarantor’s charter or by‑laws, do not violate any law or
regulation, or any order or decree of any Governmental Authority, do not
conflict with or result in the breach of, or constitute a default under, or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which Guarantor is a party or by which Guarantor or any of its property is
bound, do not result in the creation or imposition


6



--------------------------------------------------------------------------------




of any Lien upon any of the property of Guarantor, and the same do not require
the consent or approval of any Governmental Authority or any other Person except
as disclosed in writing to the Lender, all of which have been duly obtained,
made or complied with prior to the Closing Date. On or prior to the Closing
Date, this Guaranty and each of the Loan Documents to which Guarantor is a party
shall have been duly executed and delivered for the benefit of or on behalf of
Guarantor, and each shall then constitute a legal, valid and binding obligation
of Guarantor, enforceable against Guarantor in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance and other similar laws and by general equitable principles.
5.    FURTHER ASSURANCES.
Guarantor shall, upon the written request of Lender, execute and deliver to
Lender, from time to time, any additional instruments or documents reasonably
considered necessary by Lender to cause this Guaranty to be, become or remain
valid and effective in accordance with its terms.
6.    OTHER TERMS.
6.1    Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a guaranty of the
loans and advances under the Loan Documents and the Guaranteed Obligations.
6.2    Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.
6.3    Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.
6.4    Notices. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give or serve upon another any such communication with
respect to this Guaranty, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be addressed to
the party to be notified as follows:
(a)    If to Lender, at the address of Lender specified in the Loan Agreement;
(b)    If to Guarantor, at the address of Guarantor specified on Schedule 4.2
hereto, to the attention of Guarantor’s Treasurer;
or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder


7



--------------------------------------------------------------------------------




shall be deemed to have been validly served, given or delivered (i) upon the
earlier of actual receipt and three (3) Business Days after the same shall have
been deposited with the United States mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (ii) upon transmission, when
sent by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States mail as otherwise provided in this Section 6.4), (iii) one (1)
Business Day after deposit with a reputable overnight carrier with all charges
prepaid, or (iv) when delivered, if hand-delivered by messenger. Failure or
delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than Borrower or Lender)
designated to receive copies pursuant to the Loan Agreement shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication.


6.5    Successors and Assigns. This Guaranty and all obligations of Guarantor
hereunder shall be binding upon the successors and assigns of Guarantor
(including a debtor-in-possession on behalf of Guarantor) and shall, together
with the rights and remedies of Lender, hereunder, inure to the benefit of
Lender, all future holders of any instrument evidencing any of the Obligations
and their respective successors and assigns. No sales of participations, other
sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the Obligations or any portion thereof or interest
therein shall in any manner affect the rights of Lender hereunder. Guarantor may
not assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Guaranty.
6.6    No Waiver; Cumulative Remedies; Amendments. Lender shall not by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Lender and then only to the extent therein set forth. A waiver by Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Lender would otherwise have had on any future
occasion. No failure to exercise nor any delay in exercising on the part of
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Guaranty may be waived, altered, modified,
supplemented or amended except by an instrument in writing, duly executed by
Lender and Guarantor.
6.7    Termination. This Guaranty is a continuing guaranty and shall remain in
full force and effect until the date all Guaranteed Obligations have been paid
and performed (the “Guaranty Termination Date”), notwithstanding that no
Guaranteed Obligations may be outstanding from time to time and notwithstanding
any other event or circumstance. After the Guaranty Termination Date, Lender
shall deliver to Guarantor (at Guarantor’s expense) such documents as Guarantor
may reasonably request to evidence such termination.
6.8    GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS GUARANTY AND THE


8



--------------------------------------------------------------------------------




OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE COMMONWEALTH OF VIRGINIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
GUARANTOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN
CITY OF ROANOKE, VIRGINIA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN GUARANTOR AND LENDER PERTAINING TO THIS
GUARANTY OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS; HOWEVER, LENDER AND GUARANTOR ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THE
CITY OF ROANOKE, VIRGINIA, AND NOTHING IN THIS GUARANTY SHALL BE DEEMED OR
OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
LENDER. GUARANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND GUARANTOR HEREBY WAIVES
ANY OBJECTION WHICH GUARANTOR MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
6.9     WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES HERETO DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG LENDER AND ANY LOAN PARTY ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH, THIS GUARANTY AND THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO.
6.10    Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall collectively and separately constitute one and
the same agreement.


9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty as of
the date first above written.


 
RGC Resources, Inc.
 
 
 
By: /s/ John S. D'Orazio                             
 
Name: John S. D'Orazio
 
Title: President
 
 
 
 
 
By: /s/ Paul W. Nester                                 
 
Name: Paul W. Nester
 
Title: Chief Financial Officer







10



--------------------------------------------------------------------------------




SCHEDULE 4.2


Jurisdiction of organization: Virginia


Federal employee identification number: 54-1909697


Executive office and principal place of business: 519 Kimball Avenue, Roanoke,
Virginia 24016


11

